Parsons, C. J.
It is the opinipn of the Court that the exception urged by the counsel for the defendant must prevail. When the action of covenant is founded on privity of contract between the parties, their executors or administrators, it is transitory, and may be sued as a transitory action ; but when it is founded on privity of estate, the action is then local, and must be sued in the county where the land lies. In the case before us, if the plaintiff can maintain an action of covenant upon the covenant on which he declares, he must maintain it as assignee of Bartlet, by virtue of his conveyance of the land; and his privity is a privity of estate, and not of contract.
After this opinion was delivered, the plaintiff had leave to discontinue, upon payment of costs.